PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover $5,172.17 for services provided to respondent. In its Answer, respondent admits the claim in the amount of $5,042.93 and states that sufficient funds were expired at the end of the fiscal year in which the claim could have been paid. Respondent further states that it denies payment in the amount of $129.24 since the State is tax exempt. Claimant agrees to the amended amount.
It is the opinion of the Court of Claims that the claimant should be awarded the sum of $5,042.93.
Award of $5,042.93.